                                             Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JOSHUA S. HERRERA,
                                  11                                                     Case No. 20-02035 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                  v.                                     AND WITH LEAVE TO AMEND
 United States District Court




                                  13

                                  14       J. ORTEGA, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18           Plaintiff, a state prisoner at the Salinas Valley State Prison (“SVSP”), filed the
                                  19   instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against prison staff at SVSP
                                  20   as well as an appeals examiner at the Office of Appeals.1 Dkt. No. 1. The Court dismissed
                                  21   the complaint with leave to amend for Plaintiff to attempt to allege sufficient facts to state
                                  22   a cognizable First Amendment retaliation claim, and all other claims were dismissed for
                                  23   failure to state a cognizable claim. Dkt. No. 10. Plaintiff filed an amended complaint.
                                  24   Dkt. No. 13.
                                  25   ///
                                  26   ///
                                  27
                                       1
                                  28    The matter was reassigned to this Court on April 16, 2020, after Plaintiff did not file
                                       consent to magistrate judge jurisdiction in the time provided. Dkt. No. 8.
                                            Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 2 of 7




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Under five “causes of action,” Plaintiff challenges a retaliatory search of his cell in
                                  16   connection with his filing an inmate grievance regarding the placement of a confidential
                                  17   memo in his file. Dkt. No. 13. Plaintiff claims that he was denied due process when the
                                  18   “false” confidential memo was placed in his file without procedural protections, and that
                                  19   Defendants subsequently violated his First Amendment rights when they retaliated against
                                  20   him for refusing to withdraw the grievance and in denying his appeals on the matter. Id.
                                  21          1.     Claim 1 - First Cause of Action
                                  22          Under his first cause of action, Plaintiff claims that on June 11, 2019, Defendants J.
                                  23   Ortega, R Castillo, B. Duran, and R. Cardona attempted to intimidate him into
                                  24   withdrawing inmate appeal No. SVSP-19-02852, in which Plaintiff challenged the
                                  25   placement of a “false” confidential memo in his file. Dkt. No. 3-4. When he refused,
                                  26   Defendants proceeded to search his cell in retaliation. Id. at 4. Plaintiff claims that there
                                  27   was no legitimate penological reason for the search as it was purely retaliatory, and that he
                                  28                                                  2
                                             Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 3 of 7




                                   1   was intimidated enough not pursue his other 602 appeals challenging the false memo. Id.
                                   2   at 5.
                                   3           “Within the prison context, a viable claim of First Amendment retaliation entails
                                   4   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                   5   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled
                                   6   the inmate's exercise of his First Amendment rights, and (5) the action did not reasonably
                                   7   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                   8   Cir. 2005) (footnote omitted). Plaintiff’s allegations that Defendants searched his cell
                                   9   because he refused to withdraw his inmate appeal and that their actions chilled the exercise
                                  10   of his First Amendment rights without reasonably advancing a legitimate correctional goal
                                  11   are sufficient to state a cognizable retaliation claim. Id.
                                  12           Plaintiff also claims that Defendants’ actions denied him his “substantive and
Northern District of California
 United States District Court




                                  13   procedural rights to file a 602 appeal.” Dkt. No. 13 at 3. However, there is no
                                  14   constitutional right to a prison administrative appeal or grievance system. See Ramirez v.
                                  15   Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir.
                                  16   1988); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Garfield v.
                                  17   Davis, 566 F. Supp. 1069, 1074 (E.D. Pa. 1983); accord Wolff v. McDonnell, 418 U.S.
                                  18   539, 565 (1974) (accepting Nebraska system wherein no provision made for administrative
                                  19   review of disciplinary decisions). Furthermore, California Code of Regulations, title 15
                                  20   sections 1073 and 3084 grant prisoners in the county jails and state prisons a purely
                                  21   procedural right: the right to have a prison appeal. A provision that merely provides
                                  22   procedural requirements, even if mandatory, cannot form the basis of a constitutionally
                                  23   cognizable liberty interest. See Smith v. Noonan, 992 F.2d 987, 989 (9th Cir. 1993); see
                                  24   also Antonelli, 81 F.3d at 1430 (prison grievance procedure is procedural right that does
                                  25   not give rise to protected liberty interest requiring procedural protections of Due Process
                                  26   Clause). Accordingly, this claim must be dismissed for failure to state a claim.
                                  27   ///
                                  28                                                  3
                                          Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 4 of 7




                                   1          2.     Claim 2 - Second Cause of Action
                                   2          Under his second cause of action, Plaintiff claims Defendants’ retaliatory search of
                                   3   his cell on June 11, 2019, violated the Fourth Amendment prohibition against unreasonable
                                   4   searches. Dkt. No. 13 at 6. However, Plaintiff cannot state a claim under the Fourth
                                   5   Amendment based on this cell search. There is no legitimate subjective expectation of
                                   6   privacy that a prisoner might have in his prison cell and, accordingly, the Fourth
                                   7   Amendment proscription against unreasonable searches does not apply within the confines
                                   8   of the prison cell. See Hudson v. Palmer, 468 U.S. 517, 525-26 (1984). The recognition of
                                   9   privacy rights for prisoners in their individual cells simply cannot be reconciled with the
                                  10   concept of incarceration and the needs and objectives of penal institutions. See id. at 526.
                                  11   Accordingly, this Fourth Amendment claim must be dismissed for failure to state a claim.
                                  12          3.     Claims 3 and 4 - Third and Fourth Causes of Action
Northern District of California
 United States District Court




                                  13          Plaintiff’s third cause of action is against Defendant M. Valdez, who denied
                                  14   Plaintiff’s inmate appeal, No. SVSP-19-02852, at the second level of review. Dkt. No. 13
                                  15   at 7. Plaintiff’s fourth cause of action is against Defendant G. Bickham, for denying the
                                  16   appeal at the third level of review. Id. at 8. Plaintiff claims Defendants Valdez and
                                  17   Bickham violated his right to file a 602 appeal and right to be free from retaliation under
                                  18   the First Amendment. Id. at 7, 8.
                                  19          In its initial review of Plaintiff’s original complaint, the Court advised him that he
                                  20   cannot state a due process claim based on the denials of his inmate appeals. Dkt. No. 10 at
                                  21   4. As discussed above, see supra at 3, California regulations set forth no substantive
                                  22   standards and merely provide procedural requirements, and therefore cannot form the basis
                                  23   of a constitutionally cognizable liberty interest. See Smith, 992 F.2d at 989. Although
                                  24   there certainly is a right to petition the government for redress of grievances, see Bradley
                                  25   v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995) (a First Amendment right), there is no right to a
                                  26   response or any particular action. See Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)
                                  27   (“prisoner’s right to petition the government for redress ... is not compromised by the
                                  28                                                  4
                                          Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 5 of 7




                                   1   prison's refusal to entertain his grievance.”). Based on his allegations, Plaintiff was clearly
                                   2   not denied his right to have a prison appeal. His disagreement with the disposition of those
                                   3   appeals does not give rise to a constitutional violation. Accordingly, Plaintiff’s claim that
                                   4   Defendants Valdez and Bickham violated his right to file 602 appeals must be dismissed
                                   5   for failure to state a claim.
                                   6          Plaintiff also claims Defendant M. Valdez’s refusal to grant his appeal at the second
                                   7   level of appeal and Defendant G. Bickham’s denial at the third level of appeal constitute
                                   8   retaliation. Dkt. No. 13 at 7, 8. Plaintiff raised this claim in the original complaint but
                                   9   failed to allege sufficient facts to support such a claim. Dkt. No. 10 at 3. In the amended
                                  10   complaint, Plaintiff alleges that Defendant Valdez and Bickham denied his appeals despite
                                  11   knowing that there was no evidence to support the placement of the confidential memo in
                                  12   his file. Dkt. No. 13 at 7, 8. In other words, their actions did not further a legitimate
Northern District of California
 United States District Court




                                  13   penological goal. Plaintiff also claims that their actions intimidated him from pursuing
                                  14   further appeals. Id. Liberally construed, Plaintiff states a retaliation claim against
                                  15   Defendants Valdez and Bickham.
                                  16          4.      Claim 5 - Fifth Cause of Action
                                  17          Lastly, Plaintiff claims that the inclusion of the false confidential memo in his file
                                  18   and Defendants’ refusal to remove it violated his right to due process under the Fourteenth
                                  19   Amendment. Dkt. No. 13 at 9. Plaintiff claims that the memo, which was written by
                                  20   Defendant Castillo and approved by Defendant Mojica, was placed in his file in December
                                  21   2018, but that he did not become aware of it until May 2019. Id. After Plaintiff learned of
                                  22   it, he filed an inmate grievance seeking to have the memo removed, which lead to the
                                  23   retaliatory actions alleged in the preceding claims. Plaintiff claims that he was denied
                                  24   minimal procedural protections of adequate notice, an opportunity to be heard, and
                                  25   periodic review. Id. at 10. However, Plaintiff makes no allegations with respect to how
                                  26   the inclusion of the false confidential memo negatively impacted the conditions of his
                                  27   confinement, i.e., resulted in the deprivation of a liberty interest of “real substance,” and
                                  28                                                  5
                                          Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 6 of 7




                                   1   thereby required the prison provide the minimal procedural protections. See Sandin v.
                                   2   Conner, 515 U.S. 472, 484 (1995). Generally, “real substance” will be limited to freedom
                                   3   from (1) a restraint that imposes “atypical and significant hardship on the inmate in
                                   4   relation to the ordinary incidents of prison life,” id. at 484, or (2) state action that “will
                                   5   inevitably affect the duration of [a] sentence,” id. at 487.
                                   6          This claim shall be dismissed with leave to amend for Plaintiff to attempt to state
                                   7   sufficient facts to state a due process claim. Plaintiff is advised that if he did not suffer any
                                   8   deprivation by the placement of confidential memo in his file, then he cannot state a
                                   9   procedural due process claim. If Plaintiff did suffer a deprivation, he must show that the
                                  10   deprivation was one of “real substance.” See, e.g., Jones v. Moran, 900 F. Supp. 1267,
                                  11   1273-74 (N.D. Cal. 1995) (Wilken, J.) (adopting Justice Breyer’s two-prong analysis of
                                  12   Sandin majority opinion).
Northern District of California
 United States District Court




                                  13

                                  14                                           CONCLUSION
                                  15          For the reasons state above, the Court orders as follows:
                                  16          1.      Plaintiff’s claims under the Fourth Amendment (claim 2) and the denial of
                                  17   his right to process 602 appeals (part of claims 1, 3 and 4) are DISMISSED for failure to
                                  18   state cognizable claims. The only cognizable claim in the amended complaint is for
                                  19   retaliation against Defendants J. Ortega, R. Castillo, B. Duran, R. Cardona, M. Valdez, and
                                  20   G. Bickham.
                                  21          2.      The Fourteenth Amendment due process claim against Defendants Castillo
                                  22   and R. Mojica is DISMISSED with leave to amend. Within twenty-eight (28) days from
                                  23   the date this order is filed, Plaintiff shall file a second amended complaint using the court’s
                                  24   form complaint to attempt to state sufficient facts to state a Fourteenth Amendment claim
                                  25   as discussed above. See supra at 5. The second amended complaint must include the
                                  26   caption and civil case number used in this order, i.e., Case No. C 20-02035 BLF (PR), and
                                  27   the words “SECOND AMENDED COMPLAINT” on the first page. Plaintiff must answer
                                  28                                                   6
                                            Case 5:20-cv-02035-BLF Document 14 Filed 03/19/21 Page 7 of 7




                                   1   all the questions on the form in order for the action to proceed. Plaintiff is reminded that
                                   2   the second amended complaint supersedes the original and first amended complaints, and
                                   3   Plaintiff may not make references to the prior complaints. Claims not included in the
                                   4   second amended complaint are no longer claims and defendants not named in an amended
                                   5   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                   6   Cir.1992).
                                   7             3.         In the alternative, Plaintiff may file notice in the same time provided that he
                                   8   wishes to strike the Fourteenth Amendment claim and proceed solely on the retaliation
                                   9   claim found cognizable above.
                                  10             4.         Failure to respond in accordance with this order in the time provided
                                  11   will result in this matter proceeding solely on the retaliation claim found cognizable
                                  12   above without further notice to Plaintiff.
Northern District of California
 United States District Court




                                  13             IT IS SO ORDERED.
                                  14   Dated: __March 19, 2021________                          ________________________
                                                                                                BETH LABSON FREEMAN
                                  15
                                                                                                United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order of Partial Dismissal and with Leave to Amend
                                       PRO-SE\BLF\CR.20\02035Herrera_dwlta2
                                  26

                                  27

                                  28                                                        7
